OPINION

Per Curiam:

Charged with assault with a deadly weapon, a gross misdemeanor under NRS 200.471, appellants contend the trial court erred in failing to grant them habeas relief. The sole issue is whether the evidence adduced before the magistrate was sufficient to establish probable cause to hold appellants for trial. The designation of record for appeal did not request the transcript of the preliminary examination and that transcript has not been submitted to us; therefore, we are “wholly unable to decide the issue presented.” Lamoureux v. Sheriff, 85 Nev. 44, 449 P.2d 471 (1969). The order of the trial court is affirmed.